                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DAVID LAWSON                                                                          PLAINTIFF

v.                                Case No. 4:19-cv-00579-KGB

ANDREW SAUL, COMMISSIONER OF
THE SOCIAL SECURITY ADMINISTRATION 1                                                DEFENDANT

                                             ORDER

       Before the Court are the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney (Dkt. No. 4). Judge Kearney recommends that plaintiff

David Lawson’s complaint against defendant Andrew Saul, Commissioner of the Social Security

Administration (the “Commissioner”), be dismissed without prejudice for failure to comply with

a court order. No objections have been filed, and the deadline for filing objections has since

passed. After careful consideration, the Court finds no reason to alter or reject Judge Kearney’s

recommendations.

       Therefore, the Court adopts Judge Kearney’s Proposed Findings and Recommendations in

their entirety (Dkt. No. 4). The Court dismisses Mr. Lawson’s complaint without prejudice for

failure to comply with a court order. The Court denies as moot the pending motion for leave to

proceed in forma pauperis (Dkt. No. 1).

       It is so ordered this 9th day of July, 2021.




                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge


       1
         Andrew M. Saul was confirmed as Commissioner of the Social Security Administration
on June 6, 2019. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted as a party.
